       2:20-cv-01219-JFA      Date Filed 05/27/21     Entry Number 22       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA

 Jonathan B. Logan,                                  C/A No. 2:20-cv-1219-JFA-MGB

                                 Petitioner,

 vs.
                                                                  ORDER
 Shannon Phelps,

                                 Respondent.


       Petitioner, Jonathan B. Logan, a self-represented prisoner, filed this petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge for

review.

       On February 23, 2021, the Respondent filed a Motion for Summary Judgment. (ECF

No. 13). The Magistrate Judge issued an order filed February 25, 2021, pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising the Petitioner of the motion

and the possible consequences if he failed to respond adequately. (ECF No. 14). Petitioner

failed to file a response.

       On April 5, 2021, the Magistrate Judge issued an Order extending the deadline for

Petitioner to file a response to the Motion for Summary Judgment to April 26, 2021. (ECF

No. 16). Petitioner was specifically advised that if he failed to respond, this action could

be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. (Id.) Petitioner

again failed to respond to Respondent’s Motion.
        2:20-cv-01219-JFA       Date Filed 05/27/21     Entry Number 22      Page 2 of 3




         Shortly thereafter, the Magistrate Judge assigned to this action 1 prepared a thorough

Report and Recommendation (“Report”). (ECF No. 18). Within the Report, the Magistrate

Judge opines that this action should be dismissed with prejudice in accordance with Federal

Rule of Civil Procedure 41. Id. The Report sets forth, in detail, the relevant facts and

standards of law on this matter, and this Court incorporates those facts and standards

without a recitation.

         Petitioner was advised of his right to object to the Report, which was entered on the

docket on May 5, 2021. Id. The Magistrate Judge required Petitioner to file objections by

May 19, 2021. Id. Petitioner failed to file objections or otherwise respond to the motion for

summary judgment. Thus, this matter is ripe for review.

         A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

         Here, Petitioner has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      2:20-cv-01219-JFA      Date Filed 05/27/21     Entry Number 22       Page 3 of 3




and prior orders indicates that the Magistrate Judge correctly concluded that the action

should be dismissed for failure to prosecute.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 18). Consequently, this matter is summarily dismissed with prejudice pursuant

to Federal Rule of Procedure 41(b).

IT IS SO ORDERED.



May 27, 2021                                              Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge
